                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS EARL BAILEY,                           :
    Plaintiff,                                :
                                              :
        v.                                    :       CIVIL ACTION NO. 19-CV-3263
                                              :
JESSE KIRSCH, M.D., et al.,                   :
     Defendants.                              :

                                              ORDER

        AND NOW, this 30th day of July, 2019, upon consideration of Plaintiff Thomas Earl

Bailey’s Motion to Proceed In Forma Pauperis (ECF No. 2), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 1), it is ORDERED that:

        1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2. Thomas Earl Bailey, #2000-3757, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Berks County Jail or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Bailey’s inmate account; or (b) the

average monthly balance in Bailey’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Bailey’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Bailey’s inmate account until the fees are paid. Each payment shall reference the docket number

for this case.
         3. The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Berks County Jail.

         4. The Complaint is DEEMED filed.

         5. Bailey’s Complaint is DISMISSED without prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court’s Memorandum.

         6.   Bailey is given thirty (30) days to file an amended complaint. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Bailey’s

claims against each defendant. When drafting his amended complaint, Bailey should be mindful

of the Court’s reasons for dismissing his claims as explained in the Court’s Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         7.    The Clerk of Court shall send Bailey a blank copy of the Court’s form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Bailey may use this form to file his amended complaint if he chooses to do so.

         8.    If Bailey fails to comply with this Order, his case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                               GERALD A. MCHUGH, J.
